DETAILED ACTION
Applicants’ arguments, filed 13 July 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Request for Information Under 37 C.F.R. § 1.105
The examiner presented a request for information under 37 C.F.R. § 1.105 in the prior office action on 16 February 2022 (hereafter referred to as the prior office action). In applicant’s response on 13 July 2022 (hereafter referred to as applicant’s response), applicant took the following position, with the relevant text reproduced below.

    PNG
    media_image1.png
    102
    618
    media_image1.png
    Greyscale

The examiner considers this an appropriate response to the request for information.
The examiner does note that applicant did not confirm whether or not the mRNA of Businesswire and Mullard has the sequence of SEQ ID Numbers 1 and 3-5. However, for the purposes of examination under prior art and until and unless evidence is presented to the contrary, the examiner will continue with the assumption that the mRNA of Businesswire and Mullard is that of SEQ ID numbers 1 and 3-5.

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, 11-12, 15-16, 19, 22, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benenato et al. (WO 2017/049245 A2) in view of Businesswire (https://www.businesswire.com/news/home/20160726005317/en/AstraZeneca-Moderna-Announce-Filing-Clinical-Trial-Application accessed 8 November 2021, originally published 26 July 2016, pages 1-2).
Claims 1-5, 8, 11-12, 15-16, 19, 22, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benenato et al. (WO 2017/049245 A2) in view of Mullard (Nature Reviews Drug Discovery, Vol. 15, September 2016, page 595).
Benenato et al. (hereafter referred to as Benenato) is drawn to nanoparticle compositions for the delivery of mRNA therapeutic and prophylactic agents, as of Benanto, title and abstract. The composition of Benenato may include one of the following lipids, as of Benenato, page 28, reproduced below.

    PNG
    media_image2.png
    569
    825
    media_image2.png
    Greyscale

Benenato teaches delivery of mRNA encoding VEGF-A on page 270, paragraph 00713.
Benenato does not teach that the mRNA has the specific sequence recited by the instant claims.
Businesswire teaches the following text.

    PNG
    media_image3.png
    393
    1320
    media_image3.png
    Greyscale

Mullard teaches the following text, reproduced below.

    PNG
    media_image4.png
    549
    773
    media_image4.png
    Greyscale

Neither Businesswire nor Mullard teach the required lipid.
It would have been prima facie obvious for one of ordinary skill in the art to have used the lipid formulation of Benenato to have delivered the AZD8601 mRNA formulation of Businesswire or Mullard. Benenato is drawn to a lipid formulation for delivery of mRNA, and this can be used for delivery of an mRNA encoding VEGF-A. The AZD8601 of Businesswire and/or Mullard encodes VEGF-A. As such, the skilled artisan would have been motivated to have used the mRNA of Businesswire and/or Mullard as the mRNA in the composition of Benenato for predictable delivery of said mRNA with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (e.g. AZD8601, as of Businesswire and Mullard) for incorporation into a composition (that of Benenato), based on its recognized suitability for its intended use (encoding VEGF-A, which is desired by Benenato). See MPEP 2144.07.
As to claim 1, the claim requires a modified mRNA with a sequence of seq ID. 1 or 3-5. For the purposes of examination under prior art and in order to best achieve compact prosecution, the examiner has proceeded under the assumption that the AZD8601 taught by Businesswire and/or Mullard is a modified mRNA with a sequence of Seq ID. 1 or 3-5. See the explanation above regarding the request under 35 C.F.R. 1.105. As such, the combination of Benenato with Businesswire and/or Mullard would appear to comprise both the required lipid and the required nucleic acid sequences.
As to claim 2, Benenato teaches the following on page 1, paragraph 0004, relevant text reproduced below.

    PNG
    media_image5.png
    348
    1143
    media_image5.png
    Greyscale

This reads on the required structural lipid, phospholipid, and PEG lipid.
As to claim 3, Benenato teaches phospholipids such as DOPE and DSPC on page 70, paragraph 00193. Benenato teaches cholesterol as a structural lipid on page 69, paragraph 00191. Benenato teaches pegylated lipid such as PEG-DMG on page 69, paragraph 00190.
As to claim 4, Benenato teaches DSPC on page 70, paragraph 00193, cholesterol on page 69, paragraph 00191, and PEG-DMG on page 69, paragraph 00190.
As to claim 5, Benenato teaches the following on page 106, paragraph 00321, relevant text reproduced below.

    PNG
    media_image6.png
    488
    1136
    media_image6.png
    Greyscale

The above teachings are understood to read on the required N:P ratio.
As to claim 8, Benenato teaches the following weight ratios on page 106, paragraph 00320, relevant text reproduced below.

    PNG
    media_image7.png
    292
    1164
    media_image7.png
    Greyscale

These weight ratios are understood to read on the required weight ratio.
As to claim 11, Benenato teaches the following particle diameters on page 68, paragraph 00187, reproduced below.

    PNG
    media_image8.png
    240
    1153
    media_image8.png
    Greyscale

At least the 75 nm particle reads on the claimed requirement.
As to claim 12, this is an independent claim requiring essentially the same subject matter as claim 1 except also a pharmaceutical excipient to form a pharmaceutical composition. Benenato teaches pharmaceutical excipients as of pages 63-64, paragraph 0166. The resultant composition formed by the mRNA of Businesswire or Mullard, the lipid of Benenato, and the excipient of Benenato would have formed a pharmaceutical composition.
As to claim 15, this claim recites DSPC, cholesterol, and PEG-DMG. This claim is rejected for essentially the same reason that claim 4 is rejected.
As to claim 16, this claim recites N:P ratios. This claim is rejected for essentially the same reason that claim 5 is rejected.
As to claim 19, this claim recites wt/wt ratios, and is rejected for essentially the same reason that claim 8 is rejected.
As to claim 22, this claim recites a particle diameter of 50 nm to 100 nm, and is rejected for essentially the same reason that claim 11 is rejected.
As to claim 27, Benenato teaches the following on page 64, top paragraph, reproduced below.

    PNG
    media_image9.png
    642
    1170
    media_image9.png
    Greyscale

The preservative of Benenato appears to read on the claimed preservative, and the citric acid and sodium citrate of Benenato would appear to read on the recited isotonic agent.
Note Regarding Reference Date Issues: The instant application ultimately claims benefit to provisional application 62/579,671, filed 31 October 2017.
Businesswire was published on 26 July 2016, and Mullard in September 2016. Both of these references were published over a year prior to the effective filing date of the instant application. As such, both references are prior art under AIA  35 U.S.C. 102(a)(1). In view of the prior art publication dates of over a year prior to the effective filing date, the exceptions under AIA  35 U.S.C. 102(b)(1)(A) and/or 102(b)(1)(B) would not appear to be applicable.
Benenato was published on 23 March 2017. This is less than a year prior to the effective filing date of the instant application. However, the Benenato publication includes inventors who are not inventors of the instant application. As such, the exception under AIA  35 U.S.C. 102(b)(1)(A) would not appear to be applicable. See MPEP 2153.01(a).
Additionally, Benenato was effectively filed as early as 17 September 2015. This is earlier than the effective filing date of the instant application. However, there are differences in inventive entity between Benenato and the claimed invention; as such, the exceptions under AIA  35 U.S.C. 102(b)(2)(A) would not appear to be applicable. See MPEP 2154.01(c).


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8, 11-12, 15-16, 19, 22, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,868,691 in view of Businesswire (https://www.businesswire.com/news/home/20160726005317/en/AstraZeneca-Moderna-Announce-Filing-Clinical-Trial-Application accessed 8 November 2021, originally published 26 July 2016, pages 1-2) or Mullard (Nature Reviews Drug Discovery, Vol. 15, September 2016, page 595).
The instant claims are drawn to a composition comprising a specific ionizable lipid and a mRNA nucleic acid of a specific sequence encoding a VEGF-A polypeptide.
The conflicting claims are drawn to a composition comprising a specific ionizable lipid, as of conflicting claim 1. The composition is for delivery of a mRNA, as of conflicting claim 21.
The conflicting claims are silent as to what the mRNA delivered by the composition encodes.
Businesswire and Mullard teach a mRNA known by the trade name “AZD8601.” This is understood to be a mRNA with the recited sequence which codes for a portion of the VEGF-A polypeptide with the recited sequence; see the explanation above.
It would have been prima facie obvious for one of ordinary skill in the art to have used the composition of the conflicting claims to have delivered the mRNA sequence of Businesswire and Mullard. The composition of the conflicting claims is drawn to a composition useful for delivering a therapeutic mRNA sequence. As the composition of Businesswire and Mullard is a therapeutic mRNA sequence, the skilled artisan would have been motivated to have used the composition of the conflicting claims to have predictably delivered the mRNA sequence of Businesswire and Mullard with a reasonable expectation of success.

Claims 1-5, 8, 11-12, 15-16, 19, 22, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,442,756 in view of Businesswire (https://www.businesswire.com/news/home/20160726005317/en/AstraZeneca-Moderna-Announce-Filing-Clinical-Trial-Application accessed 8 November 2021, originally published 26 July 2016, pages 1-2) or Mullard (Nature Reviews Drug Discovery, Vol. 15, September 2016, page 595).
The instant claims are drawn to a composition comprising a specific ionizable lipid and a mRNA nucleic acid of a specific sequence encoding a VEGF-A polypeptide.
The conflicting claims are drawn to a composition comprising a specific ionizable lipid, as of conflicting claim. This lipid may have the following structure, as of conflicting claim 8, reproduced below.

    PNG
    media_image10.png
    183
    403
    media_image10.png
    Greyscale

R4 may be the following, as of conflicting claims 2-3, relevant text reproduced below.

    PNG
    media_image11.png
    92
    408
    media_image11.png
    Greyscale

As such, the conflicting lipid reads on the claimed lipid in the case wherein R4 is –(CH2)nQ and Q is OH, and n is 2. Conflicting claim 18 also recites a mRNA.
The conflicting claims are silent as to what the mRNA delivered by the composition encodes.
Businesswire and Mullard teach a mRNA known by the trade name “AZD8601.” This is understood to be a mRNA with the recited sequence which codes for a portion of the VEGF-A polypeptide with the recited sequence; see the explanation above.
It would have been prima facie obvious for one of ordinary skill in the art to have used the composition of the conflicting claims to have delivered the mRNA sequence of Businesswire and Mullard. The composition of the conflicting claims is drawn to a composition useful for delivering a therapeutic mRNA sequence. As the composition of Businesswire and Mullard is a therapeutic mRNA sequence, the skilled artisan would have been motivated to have used the composition of the conflicting claims to have predictably delivered the mRNA sequence of Businesswire and Mullard with a reasonable expectation of success.

Claims 1-5, 8, 11-12, 15-16, 19, 22, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,266,485 in view of Businesswire (https://www.businesswire.com/news/home/20160726005317/en/AstraZeneca-Moderna-Announce-Filing-Clinical-Trial-Application accessed 8 November 2021, originally published 26 July 2016, pages 1-2) or Mullard (Nature Reviews Drug Discovery, Vol. 15, September 2016, page 595).
The instant claims are drawn to a composition comprising a specific ionizable lipid and a mRNA nucleic acid of a specific sequence encoding a VEGF-A polypeptide.
The conflicting claims recite a lipid with the following structure, as of conflicting claim 1, reproduced below.

    PNG
    media_image12.png
    556
    451
    media_image12.png
    Greyscale

Conflicting claim 21 is drawn to the delivery of mRNA.
The conflicting claims are silent as to what the mRNA delivered by the composition encodes.
Businesswire and Mullard teach a mRNA known by the trade name “AZD8601.” This is understood to be a mRNA with the recited sequence which codes for a portion of the VEGF-A polypeptide with the recited sequence; see the explanation above.
It would have been prima facie obvious for one of ordinary skill in the art to have used the composition of the conflicting claims to have delivered the mRNA sequence of Businesswire and Mullard. The composition of the conflicting claims is drawn to a composition useful for delivering a therapeutic mRNA sequence. As the composition of Businesswire and Mullard is a therapeutic mRNA sequence, the skilled artisan would have been motivated to have used the composition of the conflicting claims to have predictably delivered the mRNA sequence of Businesswire and Mullard with a reasonable expectation of success.
The instant claims require a lipid with a specific structure. As best understood by the examiner, the structure of the lipid of the conflicting claims overlaps with the claimed structure in the case wherein M and M’ are ester groups R4 is –(CH2)nQ wherein n=2 and Q is OH, l is 5, and R’, R2 and R3 are C9 alkyl groups.

Claims 1-5, 8, 11-12, 15-16, 19, 22, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 8, 13, 25-41, and 43 of copending Application No. 17/609,258 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a specific combination of a specific lipid and one of various specific mRNA sequences encoding a VEGF polypeptide.
Copending claim 1 is drawn to a combination of the lipid DLin-MC3-DMA and one of a specific mRNA sequence encoding a VEGF polypeptide. Copending claim 40 recites a method of transdermal delivery by administering the mRNA sequence with a specific lipid which is the same lipid as recited by the instant claims.
Instant claim 1 and copending claim 40 differ because copending claim 40 is drawn to a method of transdermal administration, whereas the instant claims are drawn to a composition. Nevertheless, the composition used in the method of copending claim 40 appears to be essentially the same composition as used by the instant claims. As such, the subject matter of copending claim 40 effectively anticipates the subject matter of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant has provided arguments regarding the previously applied rejections, as of applicant’s response on 13 July 2022 (hereafter referred to as applicant’s response). These arguments are addressed below.
In applicant’s response, page 2, last paragraph in the section entitled “Request for information”, applicant made the following argument.

    PNG
    media_image13.png
    246
    634
    media_image13.png
    Greyscale

Applicant makes similar arguments on the last full paragraph of page 4 of applicant’s response; namely, that Businesswire and Mullard do not teach the specific mRNA sequence.
This is not persuasive. AZD8601, as of Businesswire and Mullard, would have encoded a VEGF-A165 polypeptide having the sequence of Seq. ID 2. While neither Businesswire nor Mullard explicitly disclose this sequence, the sequence would have been inherent in the teachings of Businesswire and Mullard. Something which is old (e.g. AZD8601) does not become patentable upon the discovery of a new property (though the examiner notes that the sequence is the identity of the nucleic acid, not merely one of its properties). See MPEP 2112(I). In fact, MPEP 2112(I) states the following.

In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel."
 
The examiner understands the rationale in the above-cited case drawn to plasmid DNA to be similarly applicable to mRNA. As such, the examiner still takes the position that the recited mRNA sequence (but not the recited lipid) would have been inherent in the teachings of Businesswire and Mullard.
In applicant’s response, paragraph bridging pages 3-4, applicant argues that the examiner has simply pointed to individual claim elements in distinct references but fails to provide any rationale as to why one of ordinary skill in the art would have combined the individual elements pointed to by the examiner in the examiner’s rejection.
The examiner disagrees. The examiner provided a reason why the skilled artisan would have combined these elements as of the paragraph bridging pages 11-12 of the prior office action on 16 February 2022. Specifically, the examiner took the position that Benenato is drawn to a lipid particle formulation for the delivery of mRNA, and therefore, the skilled artisan would have been motivated to have delivered the mRNA of Mullard and/or Businesswire with the lipid particle of Benenato. 
This rationale is bolstered by the fact that Benenato teaches a mRNA encoding VEGF-A on page 270, paragraph 00713. In fact, the only reason why the claims are not obvious over Benenato by itself is because the mRNA encoding VEGF-A on page 270 of Benenato likely encodes for the entire protein rather than the fragment of VEGF-A recited by the instant claims.
Applicant then argues that Benenato teaches a broad range of lipid compounds, and notes that Benenato teaches 232 compounds in its Formula (I), as of page 4, top paragraph of applicant’s response. Applicant argues that such a disclosure is not a finite number of identified, predictable solutions.
This is not persuasive. As an initial matter, the examiner notes that Compound #18 of Benenato, which was reproduced on page #10 of the prior office action on 16 February 2022, does read on the required compound of instant claim 1. As best understood by the examiner, applicant does not appear to dispute this in applicant’s arguments. In contrast, applicant points to the fact that Benenato teaches a large number of lipids. This is not persuasive. Patents are relevant for all they contain. See MPEP 2123(I). The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. See MPEP 2123(II). As such, the fact that Benenato teaches cationic lipids other than the recited cationic lipid does not take away from the fact that Benenato teaches the cationic lipid required by the instant claims. Additionally, although Benenato teaches a large number of cationic lipids, the number of cationic lipids taught by Benenato is finite.
The examiner also notes here that cationic lipids, when combined with other lipid types, have been used as transport vehicles into cells and/or intracellular compartments for biologically active substances. See paragraph 0004 of Benenato, which has been reproduced below.

[0004] Lipid-containing nanoparticle compositions, liposomes, and lipoplexes have proven effective as transport vehicles into cells and/or intracellular compartments for biologically active substances such as small molecule drugs, proteins, and nucleic acids. Such compositions generally include one or more "cationic" and/or amino (ionizable) lipids, phospholipids including polyunsaturated lipids, structural lipids (e.g., sterols), and/or lipids containing polyethylene glycol (PEG lipids). Cationic and/or ionizable lipids include, for example, amine- containing lipids that can be readily protonated. Though a variety of such lipid-containing nanoparticle compositions have been demonstrated, improvements in safety, efficacy, and specificity are still lacking

The skilled artisan would have recognized Compound #18 of Benenato to have been an ionizable cationic lipid at least based upon the fact that the compound includes an amino group that would have been protonated at certain pH values, as well as hydrophobic tails. See the following diagram reproduced below, which is Compound #18 of Benenato annotated by the examiner.

    PNG
    media_image14.png
    295
    824
    media_image14.png
    Greyscale

As such, in view of the teachings of paragraph 0004 of Benenato, there would have been a reasonable expectation that the cationic lipid of Benenato would have been suitable for use in a transport vehicle into cells and/or intracellular compartments for biologically active substances (such as mRNA). As such, there would have been a reasonable expectation that the compound of Benenato would have successfully delivered a payload such as the mRNA of Mullard and/or Businesswire intracellularly because the compound of Benenato is a cationizable lipid and cationizable lipids are known for this purpose.
In the previous office action, the examiner cited Antilla et al. (Molecular Therapy: Methods & Clinical Development, Vol. 18, September 2020, pages 464-472). In response, applicant made arguments regarding Antilla on the paragraph bridging pages 4-5 of applicant’s response. Applicant argued that Antilla teaches apparently successful results when the relevant mRNA is formulated in citrate buffer. As such, the skilled artisan would not have been motivated to have reformulated this mRNA in a lipid nanoparticle.
Prior to addressing applicant’s arguments, the examiner notes that Antilla was published after the effective filing date of the instant application. The examiner had cited the Antilla reference merely to support the examiner’s position that a request for information under 37 C.F.R. 1.105 is appropriate; see pages 5-6 of applicant’s response.
With regard to applicant’s argument that the skilled artisan would not have been motivated to have reformulated the mRNA of Antilla in a lipid nanoparticle when Antilla indicates successful formulation in citrate buffer, this is not persuasive. Benenato suggests formulating mRNA encoding VEGF-A in a lipid nanoparticle; see the prior office action on page 10, citing page 270, paragraph 00713 of Benenato. As such, the skilled artisan would have been motivated to have formulated the mRNAs of Mullard and Businesswire in the lipid nanoparticle of Benenato because Benenato teaches VEGF encoding mRNAs to be delivered by lipid nanoparticle. Even if, purely en arguendo, Antilla teaches successful formulation of the relevant mRNA in citrate buffer, this does not teach away from formulating the relevant mRNA in lipid nanoparticles since that is suggested by Benenato. The prior art’s mere disclosure of more than one alternative (e.g. citrate buffer and lipid nanoparticle as formulations for mRNA delivery) does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. See MPEP 2113(II).
Applicant then cites Parinder et al. (WO 2017/214175 A1) as teaching that lipid nanoparticles are toxic, and that the skilled artisan would not have been motivated to have used lipid nanoparticles, as of applicant’s response, page 5, first and second full paragraphs. This is not persuasive. Parinder teaches the following on page 54, relevant text reproduced below.

    PNG
    media_image15.png
    559
    1032
    media_image15.png
    Greyscale

The skilled artisan would have recognized liposomes to have been a form of lipid nanoparticles when sized in a nanosized range, which is the case as Parinder teaches a size range of 50 nm to 100 nm.
Parinder also teaches the following on page 89, relevant text reproduced below.

    PNG
    media_image16.png
    231
    1006
    media_image16.png
    Greyscale

As such, applicant’s argument that Parinder teaches away from lipid nanoparticles is not persuasive because Parinder teaches the inclusion of lipid nanoparticles.
With regard to the double patenting rejections, applicant addresses these on page 6 of applicant’s response. Applicant takes the position that the arguments provided by applicant regarding the obviousness rejections are also applicable to the double patenting rejections. In response, the examiner takes the position that the arguments provided by applicant regarding the obviousness rejections are not persuasive, as explained above. As applicant argues that these arguments are also applicable to the double patenting rejections, these are not found persuasive regarding the double patenting rejections for the same reason that they are not found persuasive regarding obviousness rejections.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612